Van Brunt, P. J.
(dissenting):
I dissent. The admission of the evidence as to the course of values in Madison and Lenox avenues was error. Those avenues were entirely differently situated from Fourth avenue, they not being subjected to any such servitude as existed of right thereon.
Such being the case, the course of values upon Madison and Lenox avenues formed not the slightest basis for arriving at a judgment as to what the course of values on Fourth avenue would have been had the character of the servitude not been changed.
Judgment affirmed, with costs.